DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is sent in response to the Applicant’s communication for amended application S/N 13/726,370, filed on July 27, 2021.  Claims 30, 31, 33 to 41, and 43 to 49 are currently pending with the application.

Claim Objections
Claim 34 is objected to because of the following informalities:  
Claim 34 reads “the system of claim 32”.  Claim 32 has been cancelled, therefore, it should read “the system of claim 30”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 34, 43, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 33 and 43 recite “the integration point defines an application programming interface used by one of the endpoints of a respective communication link”, and claims 34 and 44 recite “the integration point defines a plurality of application programming interfaces used by one of the endpoints of a respective communication link”.  These limitations are not clear.  Claims 30 and 40 recite the limitation “receive… an input specifying an integration point for each endpoints of the communication links”.  Since claims 33, 34, 43, and 44 depend on claims 30 and 40, it appears that the term “integration point” recited in the dependent claims is referring to the same “integration point” recited in the independent claims.  However, upon further review of the specification, it appears that the term “integration point” is being used to refer to different types of elements, and that the “integration point” recited in claims 30 and 40 is not the same as the “integration point” recited in the independent claims, which renders the claims indefinite.
Paragraph [0046] of the specification of the instant application describes that “the user can enter further parameters defining the communication links within region 510. For example, for each communication link, the user is able to specify an integration point for each end (e.g., tail and head) of the communication link”.  Further, paragraph [0047] describes “an example of an integration point includes an instant messaging software product”.  This appears to define the integration points at each endpoint of the links to be software components or software products, also as demonstrated in Fig. 5, where the endpoints of the links are represented by nodes indicating software products.  Paragraph [0047] continues describing that “the same integration point may utilize one or more common application programming interfaces (APIs) to ensure that each software component is able to access a common transport system to communicate with the other over the communication link, despite the possibility that each individual software component forming an endpoint uses different 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30, 31, 33 to 41, and 43 to 49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 30 recites searching a problem knowledge repository, using search terms derived from the plurality of parameters, for records correlated with the search terms, and generating an alternative topology using a plurality of parameters and records correlated with search terms, a computed risk of the alternative topology is lower than a computed risk of the proposed topology, and the proposed topology and the 
The limitation of searching a problem knowledge repository, using search terms derived from the plurality of parameters, for records correlated with the search terms, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “using a hardware processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “using a hardware processor” language, “searching”, in the context of this claim encompasses the user mentally, or manually searching for records of problems correlated with the search terms, by reading from literature and books in a repository that can be a library. Similarly, the limitations of generating an alternative topology using a plurality of parameters and records correlated with search terms, a computed risk of the alternative topology is lower than a computed risk of the proposed topology, and the proposed topology and the alternative topology represent a plurality of nodes and a plurality of communication links between respective pairs of the nodes, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “using a hardware processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “using a hardware processor” language, “generating”, in the context of this claim encompasses the user mentally thinking that the preferred topology for the computer system should be one with a lower level of risk, and manually, with the aid of pen and paper, creating an alternative topology which could be a graph that depicts nodes and links representing the topology components.  If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of 
This judicial exception is not integrated into a practical application. In particular, the claims recites the additional elements – “receiving, as input entered into a graphical user interface, an architecture for a proposed computing system, the user input including a plurality of parameters defining a proposed topology for the proposed computing system”, “a database”, “functional computer data structures comprising computer records”, “displaying, within the graphical user interface, an alternative topology for the proposed computing system generated using the plurality of parameters and the functional computer data structures comprising computer records correlated with the search terms”, “the plurality of parameters include a first software product and a first non-functional component to be used in the architecture”, “the graphical user interface is configured to receive, from the user and for each of the communication links, an input specifying an integration point for each endpoints of the communication links”, and “a hardware processor”.  The limitations “receiving, as input entered into a graphical user interface, an architecture for a proposed computing system, the user input including a plurality of parameters defining a proposed topology for the proposed computing system”, and “the graphical user interface is configured to receive, from the user and for each of the communication links, an input specifying an integration point for each endpoints of the communication links”, amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).  The database, functional computer data structures comprising computer records, and hardware processor in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component, and therefore, do not integrate the abstract idea into a practical application.  The limitation “displaying, within the graphical user interface, an alternative topology for the proposed See MPEP 2106.05(g)). Finally, the limitation “the plurality of parameters include a first software product and a first non-functional component to be used in the architecture” is merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating the target parameters or data type, and limiting the abstract idea to data related to computer topologies (See MPEP 2106.05(h)). Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The insignificant extra-solution activities identified above, and which include the data gathering and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). The claim is not patent eligible.
Claim 31 is dependent on claim 30 and includes all the limitations of claim 30.  Therefore, claim 31 recites the same abstract idea of claim 30.  The claim recites the additional limitation of “the graphical user interface is configured to receive and display an architectural diagram of the See MPEP 2106.05(g)), and recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  Therefore, does not amount to significantly more than the abstract idea.  
Claim 33 is dependent on claim 30 and includes all the limitations of claim 30.  Therefore, claim 33 recites the same abstract idea of claim 30.  The claim recites the additional limitation of “the integration point defines an application programming interface used by one of the endpoints of a respective communication link”, which is merely indicating a field of use or technological environment in which to apply a judicial exception and therefore, does not amount to significantly more than the abstract idea.
Claim 34 is dependent on claim 30 and includes all the limitations of claim 30.  Therefore, claim 34 recites the same abstract idea of claim 30.  The claim recites the additional limitation of “the integration point defines a plurality of application programming interfaces used by one of the endpoints of a respective communication link”, which is merely indicating a field of use or technological environment in which to apply a judicial exception and therefore, does not amount to significantly more than the abstract idea.
Claim 35 is dependent on claim 30 and includes all the limitations of claim 30.  Therefore, claim 35 recites the same abstract idea of claim 30.  The claim recites the additional limitation of “the input includes, as a parameter, a specific implementation for the first non-functional 
Claim 36 is dependent on claim 30 and includes all the limitations of claim 30.  Therefore, claim 36 recites the same abstract idea of claim 30.  The claim recites the additional limitation of “the input includes, as a parameter, a purpose of the first software product”, which is merely indicating a field of use or technological environment in which to apply a judicial exception and therefore, does not amount to significantly more than the abstract idea.
Claim 37 is dependent on claim 30 and includes all the limitations of claim 30.  Therefore, claim 37 recites the same abstract idea of claim 30.  The claim recites the additional limitation of “the input includes, as a parameter, whether the first non-functional component is clustered”, which is merely indicating a field of use or technological environment in which to apply a judicial exception and therefore, does not amount to significantly more than the abstract idea.
Claim 38 is dependent on claim 30 and includes all the limitations of claim 30.  Therefore, claim 38 recites the same abstract idea of claim 30.  The claim recites the additional limitation of “computer records identifying a plurality of non-functional components that have been tested and validated; computer records identifying a plurality of combinations of non-functional components and specific implementations therefor; and computer records identifying versioning information for the plurality of non-functional components”, which is merely indicating a field of use or technological environment in which to apply a judicial exception and therefore, does not amount to significantly more than the abstract idea.
Claim 39 is dependent on claim 30 and includes all the limitations of claim 30.  Therefore, claim 39 recites the same abstract idea of claim 30.  The claim recites the additional limitation of “displaying a selectable portion, which when selected, causes the system to retrieve and display See MPEP 2106.05(g)), and recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  Therefore, does not amount to significantly more than the abstract idea.  
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.  Same rationale applies to claims 41, and 43 to 49, since they recite similar limitations.
Claims 30, 31, 33 to 41, and 43 to 49, are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 30, 31, 33, 34, 39 to 41, 43, 44, and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arnold et al. (U.S. Publication No. 2009/0183028) hereinafter Arnold, in view of Sabharwal (U.S. Publication No. 2013/0204837), and further in view of Robins et al. (U.S. Patent No. 8,880,801) hereinafter Robins.
	As to claim 30:
Arnold discloses:
A computer-hardware system, comprising: a hardware processor configured to initiate the following executable instructions: 
receiving, as input entered into a graphical user interface, an architecture for a proposed computing system, the user input including a plurality of parameters defining a proposed topology for the proposed computing system [Paragraph 0043 teaches mechanism for configuring computer systems, that allow users to construct topologies, where existing resources in a data center are represented as model elements (units and relationships), where the model is the topology, and the user can add to the topology units representing new resources such as software modules to be installed, data sources, and connecting with relationships that indicate placement and dependencies, in other words, receiving user input, as represented by the user adding units to the topology, which will hereby represent a proposed topology for the computing system;  Paragraph 0054 teaches constructing a topology can be done interactively by dragging and dropping definitions of resources, or description of resources instances, where the constructed topology represents the proposed topology for the computer system];
searching a knowledge repository database, using search terms derived from the plurality of parameters within the user input, for functional computer data structures comprising computer records correlated with the search terms [Paragraph 0054 teaches a search algorithm can be used to execute resolutions, where the search will present to the user choices; Paragraph 0067 teaches identifying problems in a deployment topology, where the problems may be associated with functional and non-functional requirements; Paragraph 0057 teaches validating the model representing the planned computer, network, and software system, where the errors identified are associated with the proposed model and stored in a repository, therefore, a knowledge repository; Paragraph 0060 teaches looking up resolutions for the identified errors associated with the proposed model; Paragraph 0068 teaches for a given topology there are three sources of validation information, including a first source which constraints the types and values of the deployed model object attributes and relationships, a source of the units, and a third source of information, containing the validator’s declared, where the sources contain the validation information that will be used to search or identify the problems with the topology; Paragraph 0081 teaches core domain validator defines a hierarchy of deployment problem messages; Paragraph 0095 teaches validator defines problem types for the errors in an ICoreProblemType interface; Paragraph 0062 teaches querying the resolver to determine if there exists any resolutions for a given error status (problem), in other words, searching for records corresponding to the problems associated with the model, where the model is the constructed or proposed topology];
displaying, within the graphical user interface, an alternative topology for the proposed computing system generated using the plurality of parameters and the functional computer data structures comprising computer records correlated with the search terms [Paragraph 0011 teaches creating a model of a computer system, where upon determining that an error (or problem) exist with the specified model, a determination is made whether there is a resolution that exists to correct the at least one error, where a resolution is selected and applied to the proposed model, to form a transformed model, and the transformed model is output to a user, , wherein 
the plurality of parameters include a first software product and a first non-functional component to be used in the architecture [Paragraph 0040 teaches resources of a computing system are sometimes referred as units, where every unit is of a particular type, e.g., WebSphereServerUnit (middleware), DataSourceUnit, WindowsOSUnit (software), and is associated with a set of capabilities and requirements, in other words, the resources, which are also referred as units, are the products and components that define the topology, and the units include middleware, which is a non-functional component (WebSphereServerUnit is a middleware unit), and software units, in other words, software products, therefore, the topology construction as described above ; 
the proposed topology and the alternative topology represent a plurality of nodes and a plurality of communication links between respective pairs of the nodes [Paragraph 0041 teaches units, capabilities, and requirements can be connected via relationships, i.e., hosting relationship, which connects two units, dependency relationships, and membership links, which define containment constraints between group units and the set of elements they contain; Paragraph 0051 teaches a topology composed of multiple elements or units, their hosting relationships (linking the units) and their dependency links, where the new topology enables the communication between applications in websphere and the database, hence, communication links between the nodes; Fig. 5, multiple nodes, and communication links]; and
the graphical user interface is configured to receive, from the user and for each of the communication links, an input specifying an integration point for each endpoints of the communication links [Paragraph 0043 teaches users can construct topologies by adding to the topology units representing new resources such as software modules to be installed, such as a data source, and connecting with relationships that indicate placement and dependencies, therefore, specifying integration points of the links by indicating units representing software modules in the topology; Paragraph 0047 teaches designer can define a new type of constraint link between two existing resource types; Paragraph 0048 teaches configuring the instances at the end of the link or on software modules in order to meet the conditions required by the communication links, in other words, configuring the instances for each endpoint of the link, since the instances are being .
Arnold does not appear to expressly disclose a problem knowledge repository; a computed risk of the alternative topology is lower than a computed risk of the proposed topology.
Sabharwal discloses:
a problem knowledge repository [Paragraph 0011 teaches historical information with respect to previous configuration changes, including information with respect to the impact of configuration items or components associated with previous configuration changes, in other words, a problem knowledge repository, which contains information or knowledge associated with configuration changes in the computer system, and including the impact or effect that the units or components had in the changes;  Paragraph 0023 teaches configuration management system having an IT infrastructure comprising multiple IT components, like servers, software applications, databases, devices, computers, etc., therefore, a topology of the computing system; Paragraph 0038 teaches searching through the change history information; Paragraph 0043 teaches searching configuration management database for items which have been impacted by historical changes, i.e., leading to malfunction of a component, or requiring a change in configuration of one or more connected components, in other words, problems that have occurred due to, or upon performing the change in configuration of the system; Paragraph 0046 teaches identifying information to evaluate the impact of the changes, including changes causing incidents, back out, failed changes, and successful changes, therefore, problems that have occurred due to changes in the system configuration]. 
 as taught by Sabharwal [Paragraph 0011, 0023, 0043, 0046], because both inventions are directed to the management and analysis of a computer system’s topology configuration, or changes in the configuration, and the information in the knowledge repository as taught by Arnold could have been modified to include problems associated with the topology components; by taking previous problems into account at the time of generating a transformed topology, identification of otherwise unforeseen consequences or effects that can give rise to further incidents in the information systems, can be proactively identified and prevented (See Sabharwal, Paras [0002], [0054]). 
Neither Arnold, nor Sabharwal appear to expressly disclose a computed risk of the alternative topology is lower than a computed risk of the proposed topology.
Robins discloses:
a computed risk of the alternative topology is lower than a computed risk of the proposed topology [Column 11, lines 33 to 40 teach performing an assessment of a candidate storage configuration in accordance with one or more criteria including risk or reliability, where such assessment may be used to select a particular configuration from multiple candidate storage configurations; Column 42, lines 3 to 17 teach determining a net risk or unreliability for the configuration, and further determining whether the risk or unreliability for the current configuration being assessed is greater than an acceptable threshold of risk, where, when if it is determined that risk is too high, or higher than the acceptable threshold of risk, i.e., does not meet the requirement, processing begins to determine an alternative configuration, in other words, determine an alternative configuration with a lower level of risk than the first configuration;  Column 42, lines 39 to 41 teach determining if alternative configuration meets the risk (risk value is below acceptable threshold of .
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the system as taught by Arnold as modified by Sabharwal, to incorporate a computed risk of the alternative topology that is lower than a computed risk of the proposed topology, as taught by Robins [Columns 11, 42], because the inventions are directed to the management and analysis of a computer system’s topology configuration, or changes in the configuration, and the invention as taught by Sabharwal could have been modified to further determine and provide the user with alternatives in the configuration changes after performing the risk assessment associated with the topology, or modified the determination of alternative topologies as performed by Arnold by incorporating risk level as an additional factor; by determining an alternative topology for the computing system having a lower level of risk than the proposed topology, the probability of encountering unforeseen consequences  that can give rise to further incidents in the information systems is greatly reduced, thereby improving the overall system’s stability and performance.

	As to claim 31:
	Arnold discloses:
	the graphical user interface is configured to receive and display an architectural diagram of the proposed topology, and the architectural diagram includes the plurality of nodes and the communication links [Paragraph 0041 teaches units, capabilities, and requirements can be connected via relationships, i.e., hosting relationship, which connects two units, dependency relationships, and membership links, which define containment constraints between group units and .

	As to claim 33:
	Arnold discloses:
the integration point defines an application programming interface used by one of the endpoints of a respective communication link [Fig. 5 teaches a transformed topology including a DataSource containing a J2EE container (APIs), connected to the nodes of the topology; Paragraph 0051 teaches transformed topology 500 adds the elements DB2Client, Database Catalog, and a Datasource, where this topology now enables communication between applications on the Websphere application server to the Database, therefore, the APIs that enable the communication between the applications are specified in the topology].

As to claim 34:
	Arnold discloses:
the integration point defines a plurality of application programming interfaces used by one of the endpoints of a respective communication link [Fig. 5 teaches a transformed topology including a DataSource containing a J2EE container (APIs), connected to the nodes of the topology; Paragraph 0051 teaches transformed topology 500 adds the elements DB2Client, Database Catalog, and a Datasource, where this topology now enables communication between applications on the Websphere application server to the Database].


The combination of Arnold and Robins discloses:
displaying a selectable portion, which when selected, causes the system to retrieve and display additional information including source computer records [Arnold - Paragraph 0077 teaches displaying the topology, the resolution and error level indicators;  Paragraph 0078 teaches a visualization of a model, with possible resolutions, which represent the alternative topology, where the user can click on the error marker of the units, and get a list of errors associated with the unit and any objects it contains, therefore, retrieving and displaying additional information;  Paragraph 0079 teaches the user can click on a visual representation of the problems associated with the topology, and find out a list of available resolutions, therefore, the possible alternative topologies] associated with the computed risk of the alternative topology and the computed risk of the proposed topology [Robins – Column 22, lines 40 to 43 teach displaying in a user interface associated assessment information with respect to reliability and availability]. 

As to claim 40:
Arnold discloses:
A computer program product, comprising: a computer readable storage medium having program code stored thereon, the program code executable by a computer hardware system to perform the following:
receiving, as input entered into a graphical user interface, an architecture for a proposed computing system, the user input including a plurality of parameters defining a proposed topology for the proposed computing system [Paragraph 0043 teaches mechanism for configuring computer systems, that allow users to construct topologies, where existing resources in a data center are represented as model elements (units and relationships), where the model is the ;
searching a knowledge repository database, using search terms derived from the plurality of parameters within the user input, for functional computer data structures comprising computer records correlated with the search terms [Paragraph 0054 teaches a search algorithm can be used to execute resolutions, where the search will present to the user choices; Paragraph 0067 teaches identifying problems in a deployment topology, where the problems may be associated with functional and non-functional requirements; Paragraph 0060 teaches looking up resolutions for the identified errors associated with the proposed model; Paragraph 0068 teaches for a given topology there are three sources of validation information, including a first source which constraints the types and values of the deployed model object attributes and relationships, a source of the units, and a third source of information, containing the validator’s declared, where the sources contain the validation information that will be used to search or identify the problems with the topology; Paragraph 0081 teaches core domain validator defines a hierarchy of deployment problem messages; Paragraph 0095 teaches validator defines problem types for the errors in an ICoreProblemType interface; Paragraph 0062 teaches querying the resolver to determine if there exists any resolutions for a given error status (problem), in other words, searching for records corresponding to the problems associated with the model, where the model is the constructed or proposed topology];
displaying, within the graphical user interface, an alternative topology for the proposed computing system generated using the plurality of parameters and the functional computer data structures comprising computer records correlated with the search terms [Paragraph 0051 teaches generating a transformed topology based on a resolution to resolve the previously determined problems, which adds elements to the topology that resolve the identified constraints; Paragraph 0054 teaches creating all the possible topologies that satisfy all of the constraints and goals; Paragraph 0060 teaches providing a transformed model; Paragraph 0067 teaches identifying and providing options on how the problems can be resolved, where multiple resolutions may be defined for the same problem, and their presentation to the user can be prioritized, the resolutions represent the alternative topology, since they each represent a modification on the proposed topology that will generate a transformed topology; Paragraph 0074 teaches a resolution may modify attributes of existing objects, create new objects (units, capabilities or links), and delete existing objects, therefore, determining alternative topologies for the computing system; Paragraph 0077 teaches displaying the possible resolutions, the topology, and visual parts to indicate the existence of a problem, and its level (error, warning, information), where the error or problem level represents an assessment on the topology; Paragraph 0099 teaches the transformed model is output to the user], wherein 
the plurality of parameters include a first software product and a first non-functional component to be used in the architecture [Paragraph 0040 teaches resources of a computing system are sometimes referred as units, where every unit is of a particular type, e.g., WebSphereServerUnit (middleware), DataSourceUnit, WindowsOSUnit (software), and is associated with a set of capabilities and requirements, in other words, the resources, which are also referred as units, are the products and components that define the topology, and the units include middleware, which is a non-functional component (WebSphereServerUnit is a middleware unit), and software ; 
the proposed topology and the alternative topology represent a plurality of nodes and a plurality of communication links between respective pairs of the nodes [Paragraph 0041 teaches units, capabilities, and requirements can be connected via relationships, i.e., hosting relationship, which connects two units, dependency relationships, and membership links, which define containment constraints between group units and the set of elements they contain; Paragraph 0051 teaches a topology composed of multiple elements or units, their hosting relationships (linking the units) and their dependency links, where the new topology enables the communication between applications in websphere and the database, hence, communication links between the nodes; Fig. 5, multiple nodes, and communication links]; and
the graphical user interface is configured to receive, from the user and for each of the communication links, an input specifying an integration point for each endpoints of the communication links [Paragraph 0043 teaches users can construct topologies by adding to the topology units representing new resources such as software modules to be installed, such as a data source, and connecting with relationships that indicate placement and dependencies, therefore, specifying integration points of the links by indicating units representing software modules in the topology; Paragraph 0047 teaches designer can define a new type of constraint link between two existing resource types; Paragraph 0048 teaches configuring the instances at the end of the link or on software modules in order to meet the conditions required by the communication links, in other .
Arnold does not appear to expressly disclose a problem knowledge repository; a computed risk of the alternative topology is lower than a computed risk of the proposed topology.
Sabharwal discloses:
a problem knowledge repository [Paragraph 0011 teaches historical information with respect to previous configuration changes, including information with respect to the impact of configuration items or components associated with previous configuration changes, in other words, a problem knowledge repository, which contains information or knowledge associated with configuration changes in the computer system, and including the impact or effect that the units or components had in the changes;  Paragraph 0023 teaches configuration management system having an IT infrastructure comprising multiple IT components, like servers, software applications, databases, devices, computers, etc., therefore, a topology of the computing system; Paragraph 0038 teaches searching through the change history information; Paragraph 0043 teaches searching configuration management database for items which have been impacted by historical changes, i.e., leading to malfunction of a component, or requiring a change in configuration of one or more connected components, in other words, problems that have occurred due to, or upon performing the change in configuration of the system; Paragraph 0046 teaches identifying information to evaluate the impact of the changes, including changes causing incidents, back out, failed changes, . 
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the system as taught by Arnold, to incorporate a problem knowledge repository, as taught by Sabharwal [Paragraph 0011, 0023, 0043, 0046], because both inventions are directed to the management and analysis of a computer system’s topology configuration, or changes in the configuration, and the information in the knowledge repository as taught by Arnold could have been modified to include problems associated with the topology components; by taking previous problems into account at the time of generating a transformed topology, identification of otherwise unforeseen consequences or effects that can give rise to further incidents in the information systems, can be proactively identified and prevented (See Sabharwal, Paras [0002], [0054]). 
Neither Arnold, nor Sabharwal appear to expressly disclose a computed risk of the alternative topology is lower than a computed risk of the proposed topology.
Robins discloses:
a computed risk of the alternative topology is lower than a computed risk of the proposed topology [Column 11, lines 33 to 40 teach performing an assessment of a candidate storage configuration in accordance with one or more criteria including risk or reliability, where such assessment may be used to select a particular configuration from multiple candidate storage configurations; Column 42, lines 3 to 17 teach determining a net risk or unreliability for the configuration, and further determining whether the risk or unreliability for the current configuration being assessed is greater than an acceptable threshold of risk, where, when if it is determined that risk is too high, or higher than the acceptable threshold of risk, i.e., does not meet the requirement, processing begins to determine an alternative configuration, in other words, determine an alternative .
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the system as taught by Arnold as modified by Sabharwal, to incorporate a computed risk of the alternative topology that is lower than a computed risk of the proposed topology, as taught by Robins [Columns 11, 42], because the inventions are directed to the management and analysis of a computer system’s topology configuration, or changes in the configuration, and the invention as taught by Sabharwal could have been modified to further determine and provide the user with alternatives in the configuration changes after performing the risk assessment associated with the topology, or modified the determination of alternative topologies as performed by Arnold by incorporating risk level as an additional factor; by determining an alternative topology for the computing system having a lower level of risk than the proposed topology, the probability of encountering unforeseen consequences  that can give rise to further incidents in the information systems is greatly reduced, thereby improving the overall system’s stability and performance.

	As to claim 41:
	Arnold discloses:
	the graphical user interface is configured to receive and display an architectural diagram of the proposed topology, and the architectural diagram includes the plurality of nodes and the communication links [Paragraph 0041 teaches units, capabilities, and requirements .

	As to claim 43:
	Arnold discloses:
the integration point defines an application programming interface used by one of the endpoints of a respective communication link [Fig. 5 teaches a transformed topology including a DataSource containing a J2EE container (APIs), connected to the nodes of the topology; Paragraph 0051 teaches transformed topology 500 adds the elements DB2Client, Database Catalog, and a Datasource, where this topology now enables communication between applications on the Websphere application server to the Database, therefore, the APIs that enable the communication between the applications are specified in the topology].

As to claim 44:
	Arnold discloses:
the integration point defines a plurality of application programming interfaces used by one of the endpoints of a respective communication link [Fig. 5 teaches a transformed topology including a DataSource containing a J2EE container (APIs), connected to the nodes of the topology; Paragraph 0051 teaches transformed topology 500 adds the elements DB2Client, Database .

As to claim 49:
The combination of Arnold and Robins discloses:
displaying a selectable portion, which when selected, causes the system to retrieve and display additional information including source computer records [Arnold - Paragraph 0077 teaches displaying the topology, the resolution and error level indicators;  Paragraph 0078 teaches a visualization of a model, with possible resolutions, which represent the alternative topology, where the user can click on the error marker of the units, and get a list of errors associated with the unit and any objects it contains, therefore, retrieving and displaying additional information;  Paragraph 0079 teaches the user can click on a visual representation of the problems associated with the topology, and find out a list of available resolutions, therefore, the possible alternative topologies] associated with the computed risk of the alternative topology and the computed risk of the proposed topology [Robins – Column 22, lines 40 to 43 teach displaying in a user interface associated assessment information with respect to reliability and availability]. 

Claims 35, 36, 38, 45, 46, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arnold et al. (U.S. Publication No. 2009/0183028) hereinafter Arnold, in view of Sabharwal (U.S. Publication No. 2013/0204837), in view of Robins et al. (U.S. Patent No. 8,880,801) hereinafter Robins, and further in view of Hadar et al. (U.S. Publication No. 2013/0311229) hereinafter Hadar.
As to claim 35:

Hadar discloses:
the input includes, as a parameter, a specific implementation for the first non-functional component [Paragraph 0032 teaches information loaded into or manually input into the construction module may include product/service/technology name, description, release dates, version numbers, etc., therefore, a specific implementation for the components, including the non-functional components; Paragraph 0037 teaches each abstraction is associated with metadata that identifies the particular product, service, or technology, e.g., name, vendor name, description].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the system as taught by Arnold as modified by Sabharwal, to incorporate inputs including, as a parameter, a specific implementation for the first non-functional component, as taught by Hadar [Paragraph 0032, 0037], because the inventions are directed to the management and analysis of a computer system’s architecture configuration, or changes in the configuration; incorporating additional details about the components of the system’s topology, enables to proactively identify, assess, and mitigate the risks associated with lack of compatibility and change preparation issues that may arise in enterprise architectures as a result of future changes in the underlying components and their integration of the enterprise architecture, and ensures the availability, sustainability, and overall quality of the enterprise architecture (See Hadar Para [0011]).




Arnold discloses all the limitations as set forth in the rejections of claim 30 above, but does not appear to expressly disclose the input includes, as a parameter, a purpose of the first software product.
Hadar discloses:
the input includes, as a parameter, a purpose of the first software product [Paragraph 0037 teaches each abstraction is associated with metadata that identifies the particular product, service, or technology, e.g., name, vendor name, description, operating characteristics, version numbers, etc.].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the system as taught by Arnold as modified by Sabharwal, to incorporate inputs including, as a parameter, a purpose of the first software product, as taught by Hadar [Paragraph 0032, 0037], because the inventions are directed to the management and analysis of a computer system’s architecture configuration, or changes in the configuration; incorporating additional details about the components of the system’s topology, enables to proactively identify, assess, and mitigate the risks associated with lack of compatibility and change preparation issues that may arise in enterprise architectures as a result of future changes in the underlying components and their integration of the enterprise architecture, and ensures the availability, sustainability, and overall quality of the enterprise architecture (See Hadar Para [0011]).

As to claim 38:
The combination of Arnold and Sabharwal discloses:
computer records identifying a plurality of non-functional components that have been tested and validated [Arnold - Paragraph 0068 teaches for a given topology there are three ; 
computer records identifying a plurality of combinations of non-functional components and specific implementations therefor [Sabharwal - Paragraph 0011 teaches historical information with respect to previous configuration changes, including information with respect to the impact of configuration items or components associated with previous configuration changes, in other words, a problem knowledge repository, which contains information or knowledge associated with configuration changes in the computer system, and including the impact or effect that the units or components had in the changes;  Paragraph 0023 teaches configuration management system having an IT infrastructure comprising multiple IT components, like servers, software applications, databases, devices, computers, etc., therefore, a topology of the computing system].
Neither Arnold nor Sabharwal appear to expressly disclose computer records identifying versioning information for the plurality of non-functional components.
Hadar discloses:
computer records identifying versioning information for the plurality of non-functional components [Paragraph 0037 teaches each abstraction is associated with metadata that identifies the particular product, service, or technology, e.g., name, vendor name, description, operating characteristics, version numbers, etc.].


As to claim 45:
Arnold discloses all the limitations as set forth in the rejections of claim 30 above, but does not appear to expressly disclose the input includes, as a parameter, a specific implementation for the first non-functional component.
Hadar discloses:
the input includes, as a parameter, a specific implementation for the first non-functional component [Paragraph 0032 teaches information loaded into or manually input into the construction module may include product/service/technology name, description, release dates, version numbers, etc., therefore, a specific implementation for the components, including the non-functional components; Paragraph 0037 teaches each abstraction is associated with metadata that identifies the particular product, service, or technology, e.g., name, vendor name, description].


As to claim 46:
Arnold discloses all the limitations as set forth in the rejections of claim 30 above, but does not appear to expressly disclose the input includes, as a parameter, a purpose of the first software product.
Hadar discloses:
the input includes, as a parameter, a purpose of the first software product [Paragraph 0037 teaches each abstraction is associated with metadata that identifies the particular product, service, or technology, e.g., name, vendor name, description, operating characteristics, version numbers, etc.].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the system as taught by Arnold as modified by Sabharwal, to incorporate inputs including, as a parameter, a purpose of the first 

As to claim 48:
The combination of Arnold and Sabharwal discloses:
computer records identifying a plurality of non-functional components that have been tested and validated [Arnold - Paragraph 0068 teaches for a given topology there are three sources of validation information, including a first source which constraints the types and values of the deployed model object attributes and relationships, a source of the units, and a third source of information, containing the validator’s declared, where the sources contain the validation information that will be used to search or identify the problems with the topology; Paragraph 0081 teaches core domain validator defines a hierarchy of deployment problem messages; Paragraph 0095 teaches validator defines problem types for the errors in an ICoreProblemType interface]; 
computer records identifying a plurality of combinations of non-functional components and specific implementations therefor [Sabharwal - Paragraph 0011 teaches historical information with respect to previous configuration changes, including information with respect to the impact of configuration items or components associated with previous configuration changes, in other words, a problem knowledge repository, which contains information or knowledge associated with configuration changes in the computer system, and including the impact or effect .
Neither Arnold nor Sabharwal appear to expressly disclose computer records identifying versioning information for the plurality of non-functional components.
Hadar discloses:
computer records identifying versioning information for the plurality of non-functional components [Paragraph 0037 teaches each abstraction is associated with metadata that identifies the particular product, service, or technology, e.g., name, vendor name, description, operating characteristics, version numbers, etc.].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the system as taught by Arnold as modified by Sabharwal, to incorporate computer records identifying versioning information for the plurality of non-functional components, as taught by Hadar [Paragraph 0037], because the inventions are directed to the management and analysis of a computer system’s architecture configuration, or changes in the configuration; incorporating additional details about the components of the system’s topology, enables to proactively identify, assess, and mitigate the risks associated with lack of compatibility and change preparation issues that may arise in enterprise architectures as a result of future changes in the underlying components and their integration of the enterprise architecture, and ensures the availability, sustainability, and overall quality of the enterprise architecture (See Hadar Para [0011]).

s 37 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arnold et al. (U.S. Publication No. 2009/0183028) hereinafter Arnold, in view of Sabharwal (U.S. Publication No. 2013/0204837), in view of Robins et al. (U.S. Patent No. 8,880,801) hereinafter Robins, and further in view of Nguyen et al. (U.S. Publication No. 2003/0172145) hereinafter Nguyen.
As to claim 37:
Arnold discloses all the limitations as set forth in the rejections of claim 30 above, but does not appear to expressly disclose the input includes, as a parameter, whether the first non-functional component is clustered.
Nguyen discloses:
the input includes, as a parameter, whether the first non-functional component is clustered [Paragraph 0498 teaches configuring the number of nodes in a cluster of a cluster environment depending on the software and hardware].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the system as taught by Arnold as modified by Sabharwal, to incorporate inputs including, as a parameter, whether the first non-functional component is clustered, as taught by Nguyen [Paragraph 0498], because the inventions are directed to the management and analysis of a computer system’s architecture configuration, or changes in the configuration; incorporating additional details about the components of the system’s topology, enables to improve scalability, availability, reliability, manageability, adaptability, security, and performance of the models (See Nguyen Para [0033]).
As to claim 47:

Nguyen discloses:
the input includes, as a parameter, whether the first non-functional component is clustered [Paragraph 0498 teaches configuring the number of nodes in a cluster of a cluster environment depending on the software and hardware].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the system as taught by Arnold as modified by Sabharwal, to incorporate inputs including, as a parameter, whether the first non-functional component is clustered, as taught by Nguyen [Paragraph 0498], because the inventions are directed to the management and analysis of a computer system’s architecture configuration, or changes in the configuration; incorporating additional details about the components of the system’s topology, enables to improve scalability, availability, reliability, manageability, adaptability, security, and performance of the models (See Nguyen Para [0033]).

Response to Arguments
The following is in response to Applicant’s arguments filed on July 27, 2021.  Applicant's arguments have been fully and carefully considered.  
Claim Rejections - 35 USC § 101
Applicant's arguments have been fully and carefully considered, but they are not persuasive.  
Regarding claim 30, Applicant argues that the claims are not directed to an abstract idea, because “the search step cannot be performed in the human mind, because the human mind is not a “database”, the claim requires searching “computer records correlated with the search terms” which the human mind does not contain, and one cannot search the human mind for “functional computer data structures” as claimed”. 
In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that “searching”, in the context of this claim encompasses the user manually or mentally searching for records of problems associated with the proposed topology or correlated terms, just by reading, thinking and analyzing the information associated with the proposed topology and information that he/she knows, and deciding whether or not a proposed topology represents a risk.  The database, “functional computer data structures”, and “records correlated with the search terms”, are used as a tool to practice the abstract idea.  In other words, the elements “database”, “functional computer data structures”, and “records correlated with the search terms”, as explained above, are merely generic computer components recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  These additional elements of using a “database”, “computer records correlated with the search terms”, and “functional computer data structures” to perform the searching steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component does not amount to significantly more than the abstract idea.

Regarding claim 30, Applicant argues that “the Examiner’s analysis is inconsistent with Example 42”, and more specifically, that “if searching for stored information can be performed mentally, then so can storing that information in the first place”.
e.g., at a high level of generality) or as insignificant extra-solution activity, are recognized by the courts as well-understood, routine, and conventional activities, which does not amount as significantly more (See MPEP 2106.05(d)(II) (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).  However, storing is not the same as searching, and as further explained above, “searching”, in the context of this claim encompasses the user manually or mentally searching for records of problems associated with the proposed topology or correlated terms, just by reading, thinking and analyzing the information associated with the proposed topology and information that he/she knows, to decide whether or not a proposed topology represents a risk, and therefore, can be performed mentally.

Regarding claim 30, Applicant argues that the claims are not directed to an abstract idea, because “the human mind cannot convert one information from one form to another, nor automatically generate a message containing the converted information”. 
In response to the preceding argument, Examiner respectfully submits that none of these limitations correspond to the limitations recited in the claims as presently presented.  There is no conversion or transformation of information in the claims as presently presented, and therefore, the limitations recited in the claim are not analogous to these limitations.  The claims as presently presented include the generation of an alternative topology based on the specified parameters by 

Claim Rejections - 35 USC § 103
Applicant’s arguments have been carefully and respectfully considered but they are not persuasive.
Regarding claim 32, Applicant argues that “Arnold does not teach “the graphical user interface is configured to receive, from the user and for each of the communication links, an input specifying an integration point for each endpoints of the communication links””, and more specifically, that “Arnold does not teach two integration points specified for each communication link, and that the integration point is defined by an API”.
In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that after reviewing paragraph [0047] of the specification of the instant application, “an example of an integration point includes an instant messaging software product”, and further, “the same integration point may utilize one or more common application programming interfaces (APIs) to ensure that each software component is able to access a common transport system to communicate with the other over the communication link, despite the possibility that each individual software component forming an endpoint uses different internal transports. In terms of FIG. 5, the integration point for both software components may be represented as a communication link and an associated, and common, API”.  In other words, the specification supports to specify an integration point for each end of the communication link, and this integration points are software components as represented by the nodes at each endpoint of the communication link, and further, these integration points may utilize a common API to be able to communicate, where the integration point for the software components may be represented as a communication link and an associated the integration point for both nodes or software components to be able to communicate as represented by the communication link is a common API.  However, the claim as presently presented requires the specification of the integration points at each endpoint of the links, and that is, the specification of software products at the nodes.
Arnold [Paragraph 0043] teaches users can construct topologies by adding to the topology units representing new resources such as software modules to be installed, such as a data source, and connecting with relationships that indicate placement and dependencies, therefore, specifying integration points of the links by indicating units representing software modules in the topology, where [Paragraph 0047] teaches designer can define a new type of constraint link between two existing resource types, and further [Paragraph 0048] teaches configuring the instances at the end of the link or on software modules in order to meet the conditions required by the communication links, in other words, configuring the instances for each endpoint of the link, since the instances are being configured at the end of the link, and each link has two ends.  Arnold [Paragraph 0051] teaches topology with additional elements DB2Client, Database Catalog, and a DataSource, and describes the structure enabling communication between applications hosted on the Websphere Application Server to the Database, where the DB2Client, Database Catalog, and the DataSource are integration points specified at endpoints of their respective communication links.

Regarding claim 33, Applicant argues that “Arnold does not teach “the integration point defines an application programming interface used by one of the endpoints of a respective communication link””.
In response to the preceding argument Examiner respectfully disagrees, and respectfully submits that, Arnold teaches “the integration point defines an application programming interface used by one of the endpoints of a respective communication link”.
Arnold [Fig. 5] teaches a transformed topology including a DataSource containing a J2EE container (APIs), connected to the nodes of the topology, and further [Paragraph 0051] further teaches transformed topology 500 adds the elements DB2Client, Database Catalog, and a Datasource, where this topology now enables communication between applications on the Websphere application server to the Database, therefore, the APIs that enable the communication between the applications are specified in the topology.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169